Case 1:21-cv-00478-JPH-TAB Document 5 Filed 03/04/21 Page 1 of 5 PageID #: 15




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JOSHUA ALLEN MCLEMORE,                                      )
                                                            )
                               Plaintiff,                   )
                                                            )
                         v.                                 )     No. 1:21-cv-00478-JPH-TAB
                                                            )
MATT MEYERS,                                                )
BARTHOLOMEW COUNTY INDIANA,                                 )
BARTHOLOMEW COUNTY SHERIFFS                                 )
DEPARTMENT,                                                 )
                                                            )
                               Defendants.                  )

                        Order Screening and Dismissing Complaint, and
                                Directing Further Proceedings

         Plaintiff Joshua McLemore is an inmate at the Bartholomew County Jail ("BCJ").

Mr. McLemore filed this action pursuant to 42 U.S.C. § 1983. Because Mr. McLemore is a

"prisoner," his complaint is subject to the screening requirements of 28 U.S.C. § 1915A(b).

                          I.         Motion to Proceed in Forma Pauperis

         Mr. McLemore's motion to proceed in forma pauperis, dkt. [2] is denied as presented. He

shall have until April 5, 2021, in which to renew his motion to proceed in forma pauperis by

attaching a copy of the transactions associated with his institution trust account for the 6-month

period    preceding    the      filing      of   this   action   on   March   1,   2021. See 28 U.S.C.

§ 1915(a)(2). Otherwise, he must pay the $402.00 filing fee.

                                         II.     Screening Standard

         The Court must dismiss the complaint if it is frivolous or malicious, fails to state a claim

for relief, or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b). In determining whether the complaint states a claim, the Court applies the same



                                                        1
Case 1:21-cv-00478-JPH-TAB Document 5 Filed 03/04/21 Page 2 of 5 PageID #: 16




standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court construes pro se pleadings liberally and

holds pro se pleadings to less stringent standards than formal pleadings drafted by lawyers. Perez

v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                        III.    The Complaint

       Mr. McLemore names three defendants: (1) Matt Myers (the sheriff of Bartholomew

County); (2) Bartholomew County, Indiana; and (3) the Bartholomew County Sheriff's

Department.

       According to the complaint, on January 25, 2021, Mr. McLemore's cellmate was removed

from their cell two days after being tested for COVID-19. A correctional officer ordered

Mr. McLemore out of his cell. Another correctional officer wearing personal protective equipment

entered the cell and sprayed down the cell with a disinfecting agent. She sprayed all surfaces within

the cell, coating Mr. McLemore's clothing, air vent, sink, shower, etc. with a mist of disinfectant.

As soon as she left the cell, Mr. McLemore was ordered to return to it.

       Upon entering the cell, Mr. McLemore could smell and taste the chemical agent and knew

something was wrong. He hit the emergency call button and informed the guard what was

happening, and he was laughed at. For the next hour he tried to get permission to leave the cell

because the chemical agent was burning his lungs, and two correctional officers told him, "[d]eal

with it. You're not coming out." Dkt. 1 at 3. He had wanted to leave the cell to get something to

wipe off the cleaning agent and to allow the chemicals to dissipate. Instead, he remained in the cell


                                                  2
Case 1:21-cv-00478-JPH-TAB Document 5 Filed 03/04/21 Page 3 of 5 PageID #: 17




where he continuously inhaled the chemicals. Mr. McLemore believes his lung function has been

permanently damaged; he experiences shortness of breath, chest pain, and diminished lung

capacity.

                                        IV.     Discussion

       Mr. McLemore alleges that he was subjected to unconstitutional conditions of confinement

that resulted in physical harm. If Mr. McLemore is a pretrial detainee at BCJ, his rights are derived

from the Due Process Clause of the Fourteenth Amendment, but if he is a convicted prisoner, his

rights are derived from the Eighth Amendment. See, e.g., Kingsley v. Hendrickson, 576 U.S. 389,

400 (2015); Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013). However, as presented,

Mr. McLemore's claims are dismissed for failure to state a claim upon which relief can be

granted.

       "Individual liability under § 1983 . . . requires personal involvement in the alleged

constitutional deprivation." Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017) (internal

quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) ("Section 1983

creates a cause of action based on personal liability and predicated upon fault. An individual cannot

be held liable in a § 1983 action unless he caused or participated in an alleged constitutional

deprivation. . . . A causal connection, or an affirmative link, between the misconduct complained

of and the official sued is necessary.")). Mr. McLemore names Sheriff Myers as a defendant but

does not allege any personal involvement on his part, so all claims against him are dismissed.

       All claims against Bartholomew County and the Bartholomew County Sheriff's

Department are dismissed. "[M]unicipal governments [including counties] cannot be held liable

for damages under 42 U.S.C. § 1983 on a theory of respondeat superior for constitutional

violations committed by their employees. They can, however, be held liable for unconstitutional



                                                 3
Case 1:21-cv-00478-JPH-TAB Document 5 Filed 03/04/21 Page 4 of 5 PageID #: 18




municipal policies or customs." Simpson v. Brown Cnty., 860 F.3d 1001, 1005–06 (7th Cir. 2017)

(citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978)). Mr. McLemore does not

allege that spraying his cell with a chemical disinfectant and then compelling him to immediately

return to the cell resulted from either a county or department policy or custom.

       The dismissal of the complaint will not in this instance lead to the dismissal of the action

at present. Instead, Mr. McLemore shall have through April 5, 2021, in which to file an amended

complaint. See Tate v. SCR Med. Transp., 809 F.3d 343, 346 (7th Cir. 2015) ("We've often said

that before dismissing a case under 28 U.S.C. § 1915(e)(2)(B)(ii) a judge should give the litigant,

especially a pro se litigant, an opportunity to amend his complaint.").

       An amended complaint should in essence tell the Court who did what when. In filing an

amended complaint, Mr. McLemore shall conform to the following guidelines: (a) the amended

complaint shall comply with the requirement of Rule 8(a)(2) of the Federal Rules of Civil

Procedure that pleadings contain "a short and plain statement of the claim showing that the pleader

is entitled to relief. . . . ;" (b) the amended complaint must include a demand for the relief sought;

(c) the amended complaint must identify what legal injury he claims to have suffered and what

persons are responsible for each such legal injury; and (d) the amended complaint must include

the case number referenced in the caption of this Order, 1:21-cv-00478-JPH-TAB and have the

words "Amended Complaint" on the first page.

       If an amended complaint is filed as directed, it will also be screened pursuant to § 1915A.

If no amended complaint is filed, this action will be dismissed for the reasons set forth above and

final judgment entered without further notice.




                                                  4
Case 1:21-cv-00478-JPH-TAB Document 5 Filed 03/04/21 Page 5 of 5 PageID #: 19




                                        V.     Conclusion

       Mr. McLemore's motion to proceed in forma pauperis, dkt. [2] is denied as presented. He

shall have until April 5, 2021, to renew his motion by submitting a copy of his trust account

transactions for the six-month period preceding the filing of this action.

       Mr. McLemore's complaint is dismissed for failure to state a claim upon which relief can

be granted. 28 U.S.C. § 1915A. He shall have through April 5, 2021, in which to file an amended

complaint. Failure to do so will result in the dismissal of this action for the foregoing reasons.

SO ORDERED.

Date: 3/4/2021




Distribution:

JOSHUA ALLEN MCLEMORE
170703
BARTHOLOMEW COUNTY JAIL
543 2nd Street
Columbus, IN 47201




                                                 5
